Order entered December 22, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01262-CR

                   LUIS CASTILLO-CORONADO, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-71315-R

                                       ORDER

      Based on the Court’s opinion of this date, we ORDER the Dallas County

District Clerk to delete the $250 DNA fee assessed in appellant’s “Cost Bill.” See

In re Daniel, 396 S.W.3d 545, 549 (Tex. Crim. App. 2013) (ordering county

district clerk to delete inappropriate assessment of costs).


                                               /s/   DAVID EVANS
                                                     JUSTICE